PER CURIAM.
This is an appeal from a decree of the District Court for the Eastern District of Pennsylvania. The appellant is the receiver of a national bank. The bank held promissory notes in excess of $20,000 upon which the partners Swinger and Binenstock were jointly liable. Binenstock had in his personal deposits at the bank a sum in excess of $30,000 and Swinger had on deposit approximately $1,500. The receiver was about to sue the partners for the balance of the joint indebtedness upon the promissory notes and had indicated that he would refuse to allow the personal deposits to be set off against this indebtedness. Binenstock and Swinger’s executrix filed a bill in equity praying a decree against the receiver directing that the individual deposits be set off against the joint liability on the notes. The District Court allowed the decree.
The opinion of the trial judge, reported in 18 F.Supp. 262, discusses the question involved at length and, in our judgment, the court below was justified in following the Pennsylvania rule, for, as said in Trainor Co. v. Ætna Casualty & Surety Co., 290 U.S. 47, 54 S.Ct. 1, 2, 78 L.Ed. 162, “for the sake of harmony and to avoid confusion, the federal courts will lean towards an agreement of views with the state courts if the question seems to them balanced with doubt.”
So regarding, the judgment is affirmed on the District Judge’s opinion.